        Case 20-66891-bem           Doc 16 Filed 07/07/20 Entered 07/07/20 15:12:28                    Desc
                                    Signature Deficiency BK Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                         Northern District of Georgia
                                               Atlanta Division
                                        1340 United States Courthouse
                                           75 Ted Turner Drive SW
                                              Atlanta, GA 30303
                                           www.ganb.uscourts.gov
In
Re:    LA Property Investments LLC                         Case No.: 20−66891−bem
                                                           Chapter: 11
                                                           Judge: Barbara Ellis−Monro

                         ORDER SETTING DEADLINE TO CORRECT FILING
                       DEFICIENCY PURSUANT TO GENERAL ORDER 34−2020
Pursuant to General Order 34−2020, which provides filing options for pro se parties, the pro se party submitted documents
on 6/16/20. General Order 34−2020 requires the pro se filer to mail all original signed documents submitted by email, fax,
or fillable form to the Court withing fourteen (14) days of submission.

To be Filed by 07/21/20
Original Motion to Extend Time to Consult and Retain Services of an Attorney filed by Lemarcus Allison/LA
Property Investments LLC



If, by the date set forth above, the pro se party fails to file the required papers or correct the deficiency, the
Court may strike the pleading or dismiss this case without further notice or hearing.

The Clerk will serve this order on the pro se filer if not the debtor, debtor's counsel, and the Trustee.

SO ORDERED, on July 7, 2020.




Form 435BK April 2020                                       Barbara Ellis−Monro
                                                            United States Bankruptcy Judge
